


110 HR 1926 IH: Colon Cancer Screen for Life Act of

U.S. House of Representatives
2007-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1926
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2007
			Mr. Neal of
			 Massachusetts (for himself, Mr. English
			 of Pennsylvania, Mr.
			 Towns, Mr. Latham, and
			 Mrs. McCarthy of New York) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  improve patient access to, and utilization of, the colorectal cancer screening
		  benefit under the Medicare Program.
	
	
		1.Short titleThis Act may be cited as the
			 Colon Cancer Screen for Life Act of
			 2007.
		2.Sense of
			 congressIt is the sense of
			 Congress that—
			(1)colorectal cancer
			 screening tests (as defined in section 1861(pp)(1) of the Social Security Act
			 (42 U.S.C. 1395x(pp)(1)) covered under the Medicare Program have been severely
			 underutilized, with the Comptroller General of the United States reporting in
			 2000 that since coverage of such tests was implemented, the percentage of
			 beneficiaries under the Medicare Program receiving either a screening or a
			 diagnostic colonoscopy has increased by only 1 percent;
			(2)in recognition of
			 the need to improve rates of colorectal cancer screening in the Medicare
			 Program, Congress enacted provisions in the Medicare Prescription Drug,
			 Improvement, and Modernization Act of 2003 to require physicians to provide a
			 referral for colorectal cancer screening as part of the new initial preventive
			 physical examination, beginning January 1, 2005;
			(3)the Centers for
			 Medicare & Medicaid Services should encourage health care providers to use
			 more effective screening and diagnostic health care technologies in the area of
			 colorectal cancer screening;
			(4)in recent years,
			 the Centers for Medicare & Medicaid Services has subjected colorectal
			 cancer screening tests to some of the largest reimbursement reductions under
			 the Medicare Program;
			(5)unlike other
			 preventive screening tests covered under the Medicare Program, health care
			 providers must consult with beneficiaries prior to furnishing a screening
			 colonoscopy in order to—
				(A)ascertain the
			 medical and family history of the beneficiary; and
				(B)inform the
			 beneficiary of preparatory steps that must be taken prior to the procedure;
			 and
				(6)reimbursement
			 under the Medicare Program is not currently available for the consultations
			 described in paragraph (5) despite the fact that reimbursement is provided
			 under such program for similar consultations prior to a diagnostic
			 colonoscopy.
			3.Increase in part
			 B reimbursement for colorectal cancer screening and diagnostic tests
			(a)In
			 generalSection 1834(d) of the Social Security Act (42 U.S.C.
			 1395m(d)) is amended by adding at the end the following new paragraph:
				
					(4)Enhanced part B
				payment for colorectal cancer screening and diagnostic tests
						(A)Nonfacility
				ratesNotwithstanding paragraphs (2)(A) and (3)(A), the Secretary
				shall establish national minimum payment amounts for CPT codes 45378, 45380,
				and 45385, and HCPCS codes G0105 and GO121 for items and services furnished on
				or after January 1, 2008, which reflect a 10-percent increase above the
				relative value units in effect as the nonfacility rates for such codes on
				December 31, 2007, with such revised payment level to apply to items and
				services performed in a nonfacility setting.
						(B)Facility
				ratesNotwithstanding paragraphs (2)(A) and (3)(A), the Secretary
				shall establish national minimum payment amounts for CPT codes 45378, 45380,
				and 45385, and HCPCS codes G0105 and GO121 for items and services furnished on
				or after January 1, 2008, which reflect a 30-percent increase above the
				relative value units in effect as the facility rates for such codes on December
				31, 2007, with such revised payment level to apply to items and services
				performed in a facility setting.
						(C)Annual
				adjustmentsIn the case of items and services furnished on or
				after January 1, 2008, the payment rates described in subparagraphs (A) and (B)
				shall, subject to the minimum payment amounts established in such
				subparagraphs, be adjusted annually as provided in section
				1848.
						.
			(b)No effect on
			 HOPD paymentsThe Secretary of Health and Human Services shall
			 not take into account the provisions of section 1834(d)(4) of the Social
			 Security Act, as added by subsection (a), in determining the amount of payment
			 for any covered OPD service under the prospective payment system for hospital
			 outpatient department services under section 1833(t) of such Act (42 U.S.C.
			 1395l(t)).
			4.Medicare coverage
			 of office visit or consultation prior to a screening colonoscopy or in
			 conjunction with a beneficiary's decision to obtain such a screening
			(a)CoverageSection
			 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)) is
			 amended—
				(1)in
			 subparagraph (Z), by striking and at the end;
				(2)in
			 subparagraph (AA), by inserting and at the end; and
				(3)by adding at the
			 end the following new subparagraph:
					
						(BB)an outpatient
				office visit or consultation for the purpose of beneficiary education, assuring
				selection of the proper screening test, and securing information relating to
				the procedure and sedation of the beneficiary, prior to a colorectal cancer
				screening test consisting of a screening colonoscopy or in conjunction with the
				beneficiary's decision to obtain such a screening, regardless of whether such
				screening is medically indicated with respect to the
				beneficiary;
						.
				(b)Payment
				(1)In
			 generalSection 1833(a)(1) of the Social Security Act (42 U.S.C.
			 1395l(a)(1)) is amended—
					(A)by striking
			 and before (V); and
					(B)by inserting before
			 the semicolon at the end the following: “, and (W) with respect to an
			 outpatient office visit or consultation under section 1861(s)(2)(BB), the
			 amounts paid shall be 80 percent of the lesser of the actual charge or the
			 amount established under section 1848”.
					(2)Payment under
			 physician fee scheduleSection 1848(j)(3) of the Social Security
			 Act (42 U.S.C. 1395w–4(j)(3)) is amended by inserting (2)(BB),
			 after ”(2)(AA),”.
				(3)Requirement for
			 establishment of payment amount under physician fee
			 scheduleSection 1834(d) of the Social Security Act (42 U.S.C.
			 1395m(d)), as amended by section 3, is amended by adding at the end the
			 following new paragraph:
					
						(5)Payment for
				outpatient office visit or consultation prior to screening
				colonoscopyWith respect to an outpatient office visit or
				consultation under section 1861(s)(2)(BB), payment under section 1848 shall be
				consistent with the payment amounts for CPT codes 99203 and
				99243.
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to items and
			 services provided on or after January 1, 2008.
			5.Technical
			 amendment to waiver of deductible for colorectal cancer screening
			 tests
			(a)In
			 generalSection 1833(b)(8) of the Social Security Act (42 U.S.C.
			 1395l(b)(8)), as inserted by section 5113(a) of the Deficit Reduction Act of
			 2005 (Public Law 109–171), is amended by inserting , regardless of the
			 code applied, a particular diagnosis, or whether a connected procedure is
			 performed after 1861(pp)(1)).
			(b)Effective
			 dateThe amendment made by this section shall apply to items and
			 services furnished on or after January 1, 2008.
			
